Thompson, Justice.
Osteomedics, Inc., brought suit against Mark B. Lovell seeking damages and injunctive relief for breach of a non-competition agreement. On August 6, 1998, the parties entered into a “consent temporary restraining order,” incorporating the terms of the employment agreement. The order was to remain in effect until further order of the court. Thereafter, on February 11, 1999, Lovell moved to dissolve the order. The trial court denied Lovell’s motion, and he appeals, asserting (1) the order is impermissibly vague, (2) the non-competition agreement is overly broad, and (3) Osteomedics does not need further injunctive relief because it no longer competes in the prohibited territory.
The restrictive covenants set forth in the non-competition agreement have expired and are no longer enforceable. It follows that the issues in this case are moot. Brown v. Spann, 271 Ga. 495 (520 SE2d 909) (1999). And because this is not a case in which the issues are capable of repetition yet evading review, the appeal must be dismissed. Compare Brown v. Spann, supra, with Dolinger v. Driver, 269 Ga. 141 (498 SE2d 252) (1998).

Appeal dismissed.


All the Justices concur.

*123Decided February 28, 2000.
Erik H. Olson, for appellant.
Chambers, Mabry, McClelland & Brooks, William R. Youngblood, for appellee.